Title: To John Adams from George Clinton, April 1785
From: Clinton, George
To: Adams, John


          
            Sir
            New York April 1785.—
          
          Your Excellency’s Letter of the 4th: of Feby: inclosed in one from Mr: Dumas of the 9th: of August last, did not reach me before some Time in December. It seems the Gentleman who had solicited your Introduction, has deferred his Voyage to this Country for some time; if ever he should call upon me, I beg you to be assured, he will meet with the Civilities and attention due to a Person having your Recommendation.
          I am happy to have it in my Power to refute the unfavourable accounts you had received respecting Sir James Jay. It is true there were some unlucky Circumstances attending his Capture which were so represented as to have excited Jealousies and Suspicions in the minds of some rather Injurious to him; but they never made such Impression as to become matter of Public discus̃ion.
          I am happy in this opportunity of congratulating your Excellency on your late appointment as Minister of these States to the Court of St: James’s, and altho’ I am too much of a Republican to consider the change from the Hague to London, as a Matter of promotion, I beg you to believe that every fresh mark of the Confidence of the Public, in your Wisdom and Integrity affords me pleasure.
          Permit me Sir at the same Time to recommend to your Countenance and Protection my Friend Colonel William Smith, who is appointed Secretary to your present Legation, and will have the Honor of delivering you this Letter. He is a Native of this City, and Connected with some of its most reputable Inhabitants, and I have every Reason to believe Possesses the strictest Principles of Honor and Integrity. By his merrit in a Military Capacity he acquired the Esteem of all who knew him, and was particularly Honored by the Confidence of the Commander in Chief in whose Family he served towards the Close of the War, and who on retireing from the Field recommended him to my notice in the strongest and most Affectionate Terms. It gives me pleasure to add that he is not less distinguished as a virtuous Citizen, and I flatter myself you will not find him deficient in point of Abilities.—
          I have the Honor to be with the highest / Respect & Esteem / Your / Most Obedt. Servant
          
            Geo: Clinton
          
        